UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Quinpario Acquisition Corp. (Exact name of registrant as specified in its charter) Delaware 46-2891139 (State of incorporation or organization) (I.R.S. employer identification no.) 12935 N. Forty Drive Suite 201 St. Louis, Missouri 63141 (314) 548-6200 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Units, each consisting of one share of Common Stock and one Warrant The NASDAQ Stock Market LLC Common Stock, $0.0001 par value per share The NASDAQ Stock Market LLC Warrants to purchase Common Stock The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. ¨ Securities Act registration statement file number to which this form relates: 333-189432 Securities to be registered pursuant to Section 12(g) of the Act: None Item 1. Description of Registrant’s Securities to be Registered. The securities to be registered hereby are the units, common stock and warrants to purchase common stock of Quinpario Acquisition Corp. (the “Company”). The description of the units, common stock and warrants contained in the section entitled “Description of Securities” in the prospectus included in the Company’s Registration Statement on Form S-1 (File No. 333-189432) filed with the Securities and Exchange Commission on June 19, 2013, as amended from time to time (the “Registration Statement”), to which this Form 8-A relates, is incorporated herein by reference. Any form of prospectus or prospectus supplement to the Registration Statement that includes such descriptions and that is subsequently filed is also incorporated by reference herein. Item 2.Exhibits. The following exhibits have been filed as exhibits to the Registration Statement, as amended, and are incorporated herein by reference: Exhibit No. Description Certificate of Incorporation (incorporated by reference to Exhibit 3.1 to the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission onJune 19, 2013). Form of Amended and Restated Certificate of Incorporation (incorporated by reference to Exhibit 3.2 to Amendment No. 2 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission on July 31, 2013). Bylaws (incorporated by reference to Exhibit 3.3 to Amendment No. 1 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission on July 19, 2013). Specimen Unit Certificate (incorporated by reference to Exhibit 4.1 to Amendment No. 2 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission on July 31, 2013). Specimen Common stock Certificate (incorporated by reference to Exhibit 4.2 to Amendment No. 2 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission on July 31, 2013). Specimen Warrant Certificate (incorporated by reference to Exhibit 4.3 annexed to Exhibit 4.4 to Amendment No. 1 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432) filed with the Securities and Exchange Commission on July 19, 2013). Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Company (incorporated by reference to Exhibit 4.4 to Amendment No. 1 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission on July 19, 2013). Form of Investment Management Trust Agreement between Continental Stock Transfer & Trust Company and the Company (Incorporated by reference to Exhibit 10.1 to Amendment No. 2 of the Registrant’s Registration Statement on Form S-1 (File No. 333-189432), filed with the Securities and Exchange Commission on July 31, 2013). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. Very truly yours, QUINPARIO ACQUISITION CORP. By: /s/ Jeffry N. Quinn Jeffry N. Quinn President, Chief Executive Officer and Chairman of the Board of Directors Dated: August 8, 2013
